 In the Matter of CANTON MALLEABLE IRON COMPANYandUNITEDSTEELWORKERS OF AMERICA (CIO)Case No. R-4 5O.-Decided September 17, 194Investigation and Certification of Representatives:stipulation for certification,upon pay-roll check.Mr. Arthur Stark,for the Board.Mr. C. T. Daugherty,of Canton,Ohio, for the Company.Mr. Homer Downard,of Canton,Ohio andMr. Philip M. Curran,of Pittsburgh,Pa., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America (CIO)herein called the Union, alleging that a question affecting commercehad. arisen concerning the representation of employees of CantonMalleable Iron Company, Canton, Ohio, herein called the Company,engaged in the production of malleable iron castings, the NationalLabor Relations Board provided for an appropriate hearing upon cluenotice.On August 15, 1942, before a hearing was held, the Company,the Union, and a Field Examiner for the Eighth Region (Cleveland,Ohio) entered into a "STIPULATION FOR CERTIFICATIONUPON PAYROLL CHECK."Pursuant to the stipulation, a check of the Union's application, andauthorization cards and dues records against the Company's pay rollof August 22, 1942, was made under the supervision of the RegionalDirector.On August 27, 1942, the' Regional Director, pursuant to thestipulation, issued a Consent Payroll Check Report, copies of whichwere duly served upon' the parties.No objections' to, the conduct ofthe pay-roll check-6r to the Consent Payroll Check Report have been,filed by either of the parties.In his Report, the Regional Director reported that the check of theUnion's records and the Company's pay roll showed that 187 of the44N L R. B., No 13.457418-42-vol 44 , 681 82DECISIONS OF NATIONAL LABOR RELATIONS BOARD249 employees in the agreed appropriate unit had authorized theUnion to represent them for the purposes of collective bargaining withthe Company.Upon the basis of the stipulation, the Consent Payroll Check Re-port, and the entire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of Canton Malleable Iron Company, Canton,Ohio, within the meaning.of Section 9 (c) and Section, 2.(6), and, (7)of the National Labor Relations Act.2.All production and maintenance workers of Canton MalleableIron Company, Canton, Ohio, excluding supervisors, clerical andsalaried employees, watchmen, and,guards, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.3.United Steelworkers of America (CIO) has been designated andselected by a majority of the employees- in the` apprdpriate, unit astheir representative for the purposes of- collective bargaining and isthe exclusive representative of all employees in said unit, within themeaning of Section 9 (a) of the Act.CERTIFICATION OF, REPRESENTATIVESBy -virtue of and pursuant, to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIED that United Steelworkers of America (CIO)has been designated and selected by a majority of all production andOhio, excluding supervisors, clerical and salaries employees, watch-,men, and guards, as their representative for the purposes 'of collectivebargaining and that, pursuant to the provisions of Section 9 (a) oftheAct,United Steelworkers of America (CIO) is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.MR.Wm.'M. LEISERSON took no part in the considerationof theabove Decision and Certification of Representatives.